DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12), PEG0.8k-B4S413k-PEG0.8k for Species Group A and PBAE “447” having a B4 monomer backbone, an S4 monomer side chain, and an E7 monomer end group for Species Group B, in the reply filed on February 26, 2021 is acknowledged.
Claims 13-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites “The particle of claim 11, wherein the cargo comprises DNA or siRNA”. However, claim 11 already recites “wherein the cargo comprises a drug or gene”. It is not clear how the recitations of “DNA or siRNA” relate to the requirement that the cargo comprises “a drug or gene”. It is not clear if they are referring to the same thing or different things.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (Tzeng et al. (2013) Advanced Healthcare Materials, 2(3):468-480) in view of Min (Min et al. .
Tzeng teaches the construction of co-polymers comprising PBAE (see Figure 1) that reads on the instant PBAE of instant Formula (I) of claim 1. Tzeng teaches that the backbone molecule was terminated with end-capping monomer (see Figure 1).  Tzeng further teaches using the PBAE co-polymer to deliver DNA or siRNA to target cells (see page 9, paragraph 1 and Figure 5).
Tzeng does not teach that the PBAE was end-capped with methyl-PEG.
However, Min teaches end-capping PBAE with methyl-PEG (MPEG) using a Michael-type step polymerization for the controlled release of anticancer drugs (abstract).
It is noted that in Formula (I), the MPEG cap moieties are attached to the base molecular via a sulfur atom, which can be derived from the Michael-type addition of a MPEG-thiol. Min does not teach wherein the PEG is PEG-thiol.
However, Sawicki similarly describes the use of biomaterials that enable controlled drug release (abstract). Sawicki particularly teaches that Michael-type addition of thiols on peptides with vinyl groups (‘ene’s) on vinyl sulfone-modified PEG has been widely employed to design hydrogels with controlled, cell-responsive properties for use in drug delivery or tissue engineering (page 1612, column 2, last paragraph). Sawicki particularly describes the reaction between PEG-thiol and vinyl groups (‘ene’s) (see Figure 1).
In addition, Shenoy similarly describes the use of PEG-thiol for intracellular tracking and drug delivery (abstract).
It would have been obvious to one of ordinary skill in the art to have modified the PBAE of Tzeng by end-capping it with MPEG-thiol because it would have merely amounted to a simple 

Regarding claim 5, the specification teaches that “Amphiphilic copolymers self-assemble to form micelles in an aqueous environment due to hydrophobic interactions” (see page 1, lines 20-21). Accordingly, the term “micelle” is interpreted as the natural result of a collection of amphiphilic polymers in an aqueous environment. The obviousness of the structure of claim 1 is discussed above. Accordingly, claim 5 is interpreted as the natural result of using the co-polymer of claim 1 in an aqueous environment. 
Tzeng teaches using such PBAE nanoparticles for non-viral DNA delivery, siRNA delivery, or both to primary brain cancer cells (page 8)
Although Tzeng does not explicitly refer to a micelle comprising such PBAE nanoparticles, Min teaches that MPEG-PBAE copolymers are amphiphilic and further teaches using such MPEG-PBAE copolymers as polymeric micelles for delivery of cancer therapy (abstract).
It would have been obvious to one of ordinary skill in the art to have further used the PEG-PBAE copolymer in the form of a micelle for the advantage of delivery of therapeutic agents such as DNA, siRNA as described by Tzeng or camptothecin as described by Min.



Regarding claim 7, Min illustrates that camptothecin is a hydrophobic drug because it associated with the hydrophobic core of polymeric micelles (see Fig. 1B and page 262, column 2, last paragraph).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (Tzeng et al. (2013) Advanced Healthcare Materials, 2(3):468-480) in view of Min (Min et al. (2010) Journal of Controlled Release, 144:259-266), Sawicki (Sawicki et al. (2014) Biomaterials Science, 2:1612-1626, published September 1, 2014), and Shenoy (Shenoy et al. (2006) International Journal of Nanomedicine, 1(1):51-57), as applied to claim 1 above, and further in view of Kim (Kim et al. (2006) Macromolecular Rapid Communications, 27:447-451) and Berry (US 2008/0311040).
The teachings of Tzeng, Min, Sawicki, and Shenoy are discussed above.
Regarding claims 2 and 3, Min describes MPEG-PAE block copolymers as discussed above as applied to claim 1. In addition, Min further teaches optimizing the average molecular weight of the MPEG-PAE copolymer (page 261, column 2, paragraph 2). Min further teaches wherein the MPEG-PAE copolymer has a molecular weight of 17.4 kDA (page 261, column 2, paragraph 2). Min further teaches measuring the average size of the resulting MPEG-PAE micelles (see Figure 1).
In addition, Kim similarly describes making PEG-PBAE copolymers for the preparation of micelles suitable for use as drug carriers (page 447, column 1, paragraph 1). Kim teaches that the MPEG shell by a pH-sensitive PBAE core can form a self-assembled micelle (see summary). 
Furthermore, Berry similarly describes the use of vehicles such as poly(beta-amino esters) and PEG for the delivery of therapeutic cargo such as siRNA ([0019]). Berry teaches wherein the polymer such as PEG has a molecular weight of about 250 to 7000 daltons (i.e. 0.25k to 7k) ([0269]).
It would have been obvious to one of ordinary skill in the art to have tried to optimize the relative molecular weights for each of PEG and PBAE in the PEG-PBAE copolymer. The molecular weights of 0.5 kDA to about 5 kDA for PEG as recited in claim 2 is within the range of molecular weight that PEG was being utilized in the same context of a polymer for nanoparticle formation as discussed by Berry. In addition, claim 3 refers to ranges of molecular weights for the PBAE subunit that is similar to the 17.4 kDA for the MPEG-PAE copolymer. The prior art was already optimizing the average molecular weight of MPEG-PAE copolymers as illustrated by Min and Kim. It was already appreciated that varying the relative molecular ratios of the PEG and PAE polymers can affect the measurable properties such as the size of the micelle as illustrated by Min or the pH sensitivity of the resulting micelle as illustrated by Kim. One would have been motivated to have optimized the relative molecular weights for the MPEG and PAE copolymer for the advantage of optimizing the characteristics of the micelle for drug delivery applications. Accordingly, it would have required no more than routine experimentation to have made and used a PEG-PBAE co-polymer of claim 1 having the molecule weights recited by claims 2 and 3 for PEG and PBAE, respectively.

0.8k-B4S413k-PEG0.8k, these relative molecular weights refer to molecular weights that were within the range of molecular weights and are similar to those described by Min, Kim, and Berry.
Accordingly, it would have been obvious to have tried to make and use a PEG0.8k-B4S413k-PEG0.8k copolymer for the same reasons as discussed above as applied to claims 2 and 3. It would have amounted to no more than routine experimentation to have combined these known elements in the ratios required by the elected PEG0.8k-B4S413k-PEG0.8k. It would have been entirely predictable that such a copolymer would have been useful for the common purpose of delivery of therapeutic cargo as described by the cited references.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (Tzeng et al. (2013) Advanced Healthcare Materials, 2(3):468-480) in view of Min (Min et al. (2010) Journal of Controlled Release, 144:259-266), Sawicki (Sawicki et al. (2014) Biomaterials Science, 2:1612-1626, published September 1, 2014), and Shenoy (Shenoy et al. (2006) International Journal of Nanomedicine, 1(1):51-57), as applied to claim 1 above, and further in view of Shenoy (Shenoy et al. (2005) Molecular Pharmaceutics, 2(5):357-366, herein referred to as “Shenoy 2005”).
The teachings of Tzeng, Min, Sawicki, and Shenoy regarding a PEG-PBAE co-polymer of Formula (I) is discussed above as applied to claim 1.
Regarding claim 8, and the elected embodiment in which the “PBAE” with which the co-polymer of Formula (I) is in a blend is PBAE “447” having a B4 monomer backbone, an S4 monomer side chain, and an E7 monomer end group, Tzeng teaches this 447 PBAE monomer 

However, Tzeng, Min, Sawicki, and Shenoy do not explicitly teach wherein making a “blend” with PBAE.

However, Shenoy 2005 similarly describes the use of PBAE nanoparticles for the targeted delivery of therapeutic drugs (abstract). Shenoy 2005 specifically teaches combining triblock copolymers in a blend with PBAE (abstract). Shenoy 2005 demonstrates the intracellular release of payload from such PBAE blended nanoparticles (see Figure 3).
It would have been obvious to one of ordinary skill in the art to have provided the co-polymer of claim 1 in a blend with PBAE 447 because it would have amounted to a simple combination of prior art elements according to known method to yield predictable results. As described by Shenoy 2005, the prior art already teaches making nanoparticles comprising blends of biodegradable polymer molecules for the common purpose of delivery of a therapeutic cargo. In addition, PBAE 447 was a preferred biodegradable polymer as described by each of Tzeng. Accordingly, one of ordinary skill in the art could have combined the co-polymer of claim 1 in a blend with PBAE 447 and it would have been entirely predictable that the resulting combination would have been useful for the delivery of therapeutic cargo to cells.



Regarding claim 10, Min teaches wherein the micelle comprises camptothecin (i.e. a cargo) (abstract).

Regarding claim 11, Min teaches that camptothecin is hydrophobic (see Fig. 1B) and is an anticancer drug (abstract).

Regarding claim 12, Tzeng teaches wherein the cargo is DNA or siRNA (page 9, paragraph 1 and Figure 5).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 2, 2021